DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to restriction requirement filed 03/28/2022.
Receipt is also acknowledged for IDS filed 02/19/2021.

Election/Restrictions
Applicant elects the product of claims 1-17, combination of maltodextrin and hydroxypropyl starch phosphate and corn starch, glycerol or glycerin, cetrimonium chloride as cationic surfactant, elects cetearyl alcohol and palmitic acid, stearic acid and Piece.   The election was made without traverse.
Claims 18-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.

Priority
The examiner acknowledges this application as claiming benefit of Germany 10 2019 210160.7 filed07/10/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Constantine et al. (US 20150111802 A1) and evidenced by Perfitt et al. (US 20160317396 A1) that maize starch and corn starch are the same for claim 3.
Claim 1 is a solid hair cosmetic composition comprising:-
a) from about 0.1 to about 40.0% by weight of at least one polysaccharide, wherein at
least one polysaccharide is starch from corn, rice, potato or tapioca; modified starch; and/or a
dextrin, and optionally:
b) from about 10.0 to about 60.0% by weight of at least one polyhydric alcohol,
c) from about 0.1 to about 15.0% by weight of at least one cationic surfactant, and
d) from about 0.1 to about 15.0% by weight of at least one saturated or unsaturated,
branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid.
Items b) - d) is optional in claim 1.
For claim 1, Constantine (US 20150111802 A1) discloses a solid cosmetic composition that comprises i) from about 20% to about 40% corn starch, ii) from about 20% to about 50% bulking agent, iii) from about 5% to about 30% surfactant, iv) from about 15% to about 30% glycerin (see the whole document, with emphasis on the abstract, paragraph [0007]-[0019]) and the solid composition is in the form of a piece (see at least paragraph [0021]-[0022]).    The 20-40% corn starch, which a polysaccharide, is a species of the claimed range of from about 0.1 to about 40%.   Thus, the disclosed range of from about 20% to about 40% anticipates the claimed range of from about 0.1 to about 40%. 
For claim 4, the corn starch of the solid composition of Constantine anticipates the corn starch of claim 4.
For claim 3, the corns starch, which is the same as maize starch (see evidentiary reference, Perfitt at paragraph [0014]).
For claim 6, the glycerin of Constantine anticipates the glycerol/glycerin polyhydric alcohol of claim 6.
For claim 7, the from about 15% to about 30% glycerin in Constantine anticipated the claimed range of from about 10% to about 50% polyhydric alcohol of claim 7.
For claim 17, the solid composition in the form of bar soap and piece anticipates the requirement of the claim.
The composition of Constantine is applied to hair (see at least paragraphs [0022], [0035]) such that although, the recitation of hair composition is an intended use, the solid cosmetic composition of Constantine has the intended use of being used for application to hair.
Constantine teaches all the elements of claims 1, 4, 6-7 and 17 and also claim 3 as evidenced by paragraph [0014] of Perfitt and therefore anticipates claims 1, 3-4, 6-7 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1) as applied to claim 1.
Constantine has been described above to anticipate claim 1.   Claim 5 depends on claim 1.   Claim 5 requires the polysaccharide to be present at from about 1 to about 30.0%.
The corn starch, which is a polysaccharide is present in solid composition of Constantine at from about 20% to about 40% (abstract, paragraphs [0009]-[0019], claim 1, and claims 2 and 6 at 25-40%).   The disclosed ranges of 20-40%, 25-40%; also disclosed are about 30-40%, 30-35% (paragraph [0094]) overlaps the claimed range of about 1 to about 30% of claim 5.
Constantine differs from claim 5 by not teaching the claimed range.   However, the disclosed range overlaps the claimed range.   It has been settled in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.   In the instant case, the disclosed ranges of 20-40%, 25-40%, 30-40% and/or 30-35% allows for percent points of 20-30% or 25-30% ranges that are ranges within the claimed range.   Therefore, a prima facie case of obviousness exists for the claimed range of 1-30% claimed in claim 5.
Constantine thus renders claim 5 prima facie obvious.

Claims 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1), as applied to claim 1, in view of Constantine et al. (GB 2537649) in combination with Yerby et al. (US 20060034793 A1) and Schmitt in Chemistry and Technology of the Cosmetic and Toiletries Industry, 1st edition, 2012, pages 16-17, and as evidenced by Konno Yoshihiro et al. in KR 20170076809 teaches lauryl betaine to be a cationic surfactant (page 34, 3rd full paragraph of the Eng. Translation) as a teaching reference.
Constantine has been described above to anticipate claim 1.   Claim 8-10 depend on claim 1 and defines cationic surfactant.
Constantine contemplates its solid cosmetic composition in the form of bar soap or soap piece (paragraphs [0021]-[0022], [0067]) to contain surfactant in amounts of from about 5% to about 30% (paragraphs [0011], [0014], [0017], [0021], [0026], [0032], [0035], and [0048]) and sodium laureth sulfate, sodium lauryl sulfate cocamide diethanolamine, lauryl betaine and sodium lauroyl sarcosinate (paragraph [0049]-[0050]) are listed as the surfactant; in paragraph [0051], the surfactant can be present in ranges of from about 5% to about 30%, from about 5% to about 25%, from about 5% to about 20%, from about 5% to about 15%, from about 5% to about 10% and an amount of about 8%.   
Constantine does not specifically say that it’s surfactant is cationic.   However, betaines are cationic and at least one prior art, Konno Yoshihiro et al. in KR 20170076809 teaches lauryl betaine to be a cationic surfactant (page 34, 3rd full paragraph of the Eng. Translation).
Nonetheless, Constantine et al. (GB 2537649) teaches solid surfactant composition that comprises synthetic surfactant that is selected from lauryl betaine, cocoamide monoethanolamine, cetrimonium bromide, or sodium salts of lauryl sulphate, cocoamphoacetate, laureth sulphate, lauryl sarcosinate, alkyl sulphates, lauryl sulfosuccinate, laureth sulfosuccinate, or mixtures thereof (see the whole document with emphasis on the abstract, page 2, lines 26-35; pages 3-4; page 9, lines 11-15, claim 10) with the synthetic surfactant producing a higher quality finished product having superior foaming ability and wider range of uses such as washing the body or hair (page 4, lines 32-34). 
Also, Yerby et al. (US 20060034793 A1) teaches that cetrimonium chloride conditions and suppresses flyaway hair and polyquaternium-10 improves wet and dry comb and conditioning hair (paragraph [0028]).   Schmitt in Chemistry and Technology of the Cosmetic and Toiletries Industry, 1st edition, 2012 teaches that surfactants such as polyquaternium-10, a quaternized hydroxyethyl cellulose show excellent conditioning properties, imparts manageability to hair, imparts and body to hair and improves skin fell after use; other importance polyquats are Polyquaternium 7, 23, 8 and 11 (see the whole document with emphasis on pages 16-17).
Therefore, at the effective date of the invention, the artisan having ordinary skill in the art guided by the teachings of Constantine (US 20150111802 A1) with regards to surfactants and Constantine (GB 2537649) would use any of the synthetic surfactants in Constantine (GB 2537649) in the solid composition of Constantine (US 20150111802 A1) with the expectation that the solid composition would predictably produce higher quality finished product having superior foaming ability and wider range of uses such as washing the body or hair.   One having ordinary skill in the art would be motivated to use the cationic surfactants including cetrimonium chloride, polyquaternium-10 with the expectation of predictably having composition with conditioning properties, composition that imparts manageability to hair, imparts and body to hair and improves skin fell after use and a composition that improves wet and dry comb as taught by Schmitt and Yerby.   Thus, for claim 8, the cetrimonium chloride meets the requirement of the claim.   For claim 9, the artisan guided by the teachings of Constantine (US 20150111802 A1) would use cationic surfactant in amount of from about 5% to about 10%. 
Constantine (US 20150111802 A1) in view of Constantine (GB 2537649) in combination with Yerby and Schmitt renders claims 8-9 prima facie obvious.

Claims 1 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1), as applied to claim 1, in view of Ishii et al. (US 20150013712 A1).
Constantine (US 20150111802 A1) has been described above to anticipate claim 1.   Claim 10-15 depend on claim 1 and defines saturated or unsaturated and branched or unbranched alcohols and acids.
Constantine (US 20150111802 A1) discloses a solid cosmetic composition that comprises i) from about 20% to about 40% corn starch, ii) from about 20% to about 50% bulking agent, iii) from about 5% to about 30% surfactant, iv) from about 15% to about 30% glycerin (see the whole document, with emphasis on the abstract, paragraph [0007]-[0019]) and the solid composition is in the form of a piece (see at least paragraph [0021]-[0022]).    Constantine contemplates its solid cosmetic composition in the form of bar soap or soap piece (paragraphs [0021]-[0022], [0067]. 
The solid composition of Constantine (US 20150111802 A1) does not contain saturated or unsaturated and branched or unbranched alcohols and acids as required by claims 10-14.
Ishii describes solid cosmetic hair composition for hair dressing (see the whole document, paragraph [0015]), the composition comprises inorganic powder (paragraphs [0026]-[0031], [0033]) and oils and/or fats and/or waxes or hydrocarbon oils, higher fatty acid, higher fatty alcohols, fatty acid ester oils and silicone oils (paragraph [0038]).   Examples of the higher fatty acid include lauric acid, myristic acid, palmitic acid, stearic acid, oleic acid, behenic acid, undecylenic acid, isostearic acid, linoleic acid, linolenic acid, and 12-hydroxystearic acid (paragraph [0042]).   Examples of the higher alcohol include lauryl alcohol, myristyl alcohol, cetyl alcohol, stearyl alcohol, oleyl alcohol, lanolin alcohol, behenyl alcohol, cetostearyl alcohol, and isostearyl alcohol (paragraph [0043]).   An advantage of Ishii’s composition is that the composition enables hairdressing into an intended style without sticky feeling, impart natural texture (see at least the abstract). 
Therefore, at the effective date of the invention the artisan guided by Ishii to include fatty acids such as lauric acid, palmitic acid, behenic acid or undecylenic acid, and/or cetyl alcohol, stearyl alcohol, behenyl alcohol all of which meet the limitation of C8-C30 carboxylic acid and C8-C30 alcohols as required by claims 10 and 11, stearic acid or palmitic acid as required by claims 13 and claim 14; the cetyl alcohol, stearyl alcohol as required by claim 12.   The motivation to doing that is to obtain solid cosmetic composition that enables hairdressing into an intended style without sticky feeling, and a composition that would predictably impart natural texture. 
For claim 15, the oils in Ishii are used in amounts of 1%, 2%, 5% or more (paragraph [0046]).   Therefore, at the effective date of the invention, the artisan would add the oils in amounts that would be effective to predictably impart natural texture and provide styling hair without sticky feeling.
Therefore, Constantine in view of Ishii renders claims 10-15 prima facie obvious.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1), as applied to claim 1, in view of HASEGAWA TAE (JP 2010229071 A, PE2E Trans).
Constantine (US 20150111802 A1) has been described above to anticipate claim 1.    Claim 16 depends on claim 1.  
For claim 16, Constantine differs from claim 16 by not teaching its composition as containing guar, cassia or inulin.   The recitation of obtainable from guar, cassia or inulin is the process of obtaining cationic polymer that is guar gum or inulin or cassia.   Claim 16 is examined as the composition of claim 1 having guar or cassia or inulin.   However, HASEGAWA TAE teaches solid hair cosmetic composition that contains water soluble polymer such as guar gum that affects the moisturizing effect and feel of the solid hair composition (second full paragraph of page 10 of the translation).   Therefore, at the effective date of the invention, the artisan would be motivated to add guar gum polymer to the solid composition of Constantine to predictably effect moisturizing and feel of the solid hair composition,
Constantine in view of HASEGAWA TAE renders claim 16 prima facie obvious. 
 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1) in view of Constantine et al. (GB 2537649) in combination with Yerby et al. (US 20060034793 A1) and Schmitt in Chemistry and Technology of the Cosmetic and Toiletries Industry, 1st edition, 2012, pages 16-17 and Ishii et al. (US 20150013712 A1).
Claim 2 is a solid hair cosmetic composition comprising:-
a) from about 0.1 to about 40.0% by weight of at least one polysaccharide, wherein at
least one polysaccharide is starch from corn, rice, potato or tapioca; modified starch; and/or a
dextrin-
b) from about 10.0 to about 60.0% by weight of at least one polyhydric alcohol,
c) from about 0.1 to about 15.0% by weight of at least one cationic surfactant, and
d) from about 0.1 to about 15.0% by weight of at least one saturated or unsaturated,
branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched Cs-C30 carboxylic acid.
Items b) - d) is not optional in claim 2 as it was in claim 1.
For claim 2, Constantine (US 20150111802 A1) discloses a solid cosmetic composition that comprises i) from about 20% to about 40% corn starch, ii) from about 20% to about 50% bulking agent, iii) from about 5% to about 30% surfactant, iv) from about 15% to about 30% glycerin (see the whole document, with emphasis on the abstract, paragraph [0007]-[0019]) and the solid composition is in the form of a piece (see at least paragraph [0021]-[0022]).    The 20-40% corn starch, which a polysaccharide, is a species of the claimed range of from about 0.1 to about 40%.   Thus, the disclosed range of from about 20% to about 40% anticipates the claimed range of from about 0.1 to about 40%.
Constantine contemplates its solid cosmetic composition in the form of bar soap or soap piece (paragraphs [0021]-[0022], [0067]) to contain surfactant in amounts of from about 5% to about 30% (paragraphs [0011], [0014], [0017], [0021], [0026], [0032], [0035], and [0048]) and sodium laureth sulfate, sodium lauryl sulfate cocamide diethanolamine, lauryl betaine and sodium lauroyl sarcosinate (paragraph [0049]-[0050]) are listed as the surfactant; in paragraph [0051], the surfactant can be present in ranges of from about 5% to about 30%, from about 5% to about 25%, from about 5% to about 20%, from about 5% to about 15%, from about 5% to about 10% and an amount of about 8%.   
Constantine does not specifically say that it’s surfactant is cationic.   However, betaines are cationic and at least one prior art, Konno Yoshihiro et al. in KR 20170076809 teaches lauryl betaine to be a cationic surfactant.
Nonetheless, Constantine et al. (GB 2537649) teaches solid surfactant composition that comprises synthetic surfactant that is selected from lauryl betaine, cocoamide monoethanolamine, cetrimonium bromide, or sodium salts of lauryl sulphate, cocoamphoacetate, laureth sulphate, lauryl sarcosinate, alkyl sulphates, lauryl sulfosuccinate, laureth sulfosuccinate, or mixtures thereof (see the whole document with emphasis on the abstract, page 2, lines 26-35; pages 3-4; page 9, lines 11-15, claim 10) with the synthetic surfactant producing a higher quality finished product having superior foaming ability and wider range of uses such as washing the body or hair (page 4, lines 32-34). 
Also, Yerby et al. (US 20060034793 A1) teaches that cetrimonium chloride conditions and suppresses flyaway hair and polyquaternium-10 improves wet and dry comb and conditioning hair (paragraph [0028]).   Schmitt in Chemistry and Technology of the Cosmetic and Toiletries Industry, 1st edition, 2012 teaches that surfactants such as polyquaternium-10, a quaternized hydroxyethyl cellulose show excellent conditioning properties, imparts manageability to hair, imparts and body to hair and improves skin fell after use; other importance polyquats are Polyquaternium 7, 23, 8 and 11 (see the whole document with emphasis on pages 16-17).
Therefore, at the effective date of the invention, the artisan having ordinary skill in the art guided by the teachings of Constantine (US 20150111802 A1) with regards to surfactants and Constantine (GB 2537649) would use any of the synthetic surfactants in Constantine (GB 2537649) in the solid composition of Constantine (US 20150111802 A1) with the expectation that the solid composition would predictably produce higher quality finished product having superior foaming ability and wider range of uses such as washing the body or hair.   One having ordinary skill in the art would be motivated to use the cationic surfactants including cetrimonium chloride, polyquaternium-10 with the expectation of predictably having composition with conditioning properties, composition that imparts manageability to hair, imparts and body to hair and improves skin fell after use and a composition that improves wet and dry comb as taught by Schmitt and Yerby.   Thus, for claim 2, the cetrimonium chloride meets the requirement of the claim.   
The solid composition of Constantine (US 20150111802 A1) does not contain saturated or unsaturated and branched or unbranched alcohols and acids as required by claim 2.
Ishii describes solid cosmetic hair composition for hair dressing (see the whole document, paragraph [0015]), the composition comprises inorganic powder (paragraphs [0026]-[0031], [0033]) and oils and/or fats and/or waxes or hydrocarbon oils, higher fatty acid, higher fatty alcohols, fatty acid ester oils and silicone oils (paragraph [0038]).   Examples of the higher fatty acid include lauric acid, myristic acid, palmitic acid, stearic acid, oleic acid, behenic acid, undecylenic acid, isostearic acid, linoleic acid, linolenic acid, and 12-hydroxystearic acid (paragraph [0042]).   Examples of the higher alcohol include lauryl alcohol, myristyl alcohol, cetyl alcohol, stearyl alcohol, oleyl alcohol, lanolin alcohol, behenyl alcohol, cetostearyl alcohol, and isostearyl alcohol (paragraph [0043]).   An advantage of Ishii’s composition is that the composition enables hairdressing into an intended style without sticky feeling, impart natural texture (see at least the abstract). 
Therefore, at the effective date of the invention the artisan guided by Ishii to include fatty acids such as lauric acid, palmitic acid, behenic acid or undecylenic acid, and/or cetyl alcohol, stearyl alcohol, behenyl alcohol all of which meet the limitation of C8-C30 carboxylic acid and C8-C30 alcohols as required by claim 2.   The motivation to doing that is to obtain solid cosmetic composition that enables hairdressing into an intended style without sticky feeling, and a composition that would predictably impart natural texture. 
Therefore, Constantine (US 20150111802 A1) in view of Constantine (GB 2537649) in combination with Yerby and Schmitt in Chemistry and Technology of the Cosmetic and Toiletries Industry, 1st edition, 2012, pages 16-17 and Ishii renders claim 2 prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10; 1 and 5-19; 1-15; and 1-14 of copending Application Nos. 16924586 (allowed); 16924615; 16926392; 16917390 respectively  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the designated co-pending claims of the co-pending applications are directed to solid cosmetic composition that comprises at least one polysaccharide, polyhydric alcohol, at least one cationic surfactant, and at least one saturated or unsaturated branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the group of alkylquats” and “the group of quaternary imidazoles.”    Group of alkylquats  and group of quaternary imidazoles are the first occurrences in the claim.   Therefore, the recitation of “the group of alkylquats” and “the group of quaternary imidazoles” do not have antecedent support.
Correction is respectfully requested.

No claim is allowed.    

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLESSING M FUBARA/Primary Examiner, Art Unit 1613